Citation Nr: 0013149	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a mood disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from November 1991 to July 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Togus, Maine, Regional Office (RO).  In 
a decision of January 1998, the RO denied entitlement to a 
total disability rating based on individual unemployability.  
In a decision of July 1998, the RO denied service connection 
for a mood disorder.  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking his current mood disorder to service or to a service-
connected disability.

2.  The veteran's service-connected disabilities are 
patellofemoral syndrome of the right knee, rated as 10 
percent disabling; left calcaneonavicular osseous bridging 
with avulsion fragments and osteochondritis dissecans of the 
posterior lateral talar bone, rated as 10 percent disabling; 
a left shoulder strain, rated as 10 percent disabling; 
headaches, rated as 10 percent disabling; and a residual scar 
from excision of a cyst on the scalp, rated as noncompensably 
disabling.

3.  The veteran has completed a high school education, and 
has occupational experience working in a shoe factory and a 
lumber mill and as a truck driver.

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.



CONCLUSIONS OF LAW

1.  The claim for service connection for a mood disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For A Mood Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veteran's Claims (Court) to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for patellofemoral syndrome of the right knee, 
rated as 10 percent disabling; left calcaneonavicular osseous 
bridging with avulsion fragments and osteochondritis 
dissecans of the posterior lateral talar bone, rated as 10 
percent disabling; a left shoulder strain, rated as 10 
percent disabling; headaches, rated as 10 percent disabling; 
and a residual scar from excision of a cyst on the scalp, 
rated as noncompensably disabling.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

The veteran's service medical records do not contain any 
references to a mood disorder or any other psychiatric 
disorder.  There is also no evidence of a psychosis being 
manifest within a year after separation from service.

The veteran did not report having a psychiatric disorder when 
he filed his original claim for disability compensation in 
May 1995.  The report of a general medical examination 
conducted in September 1995 is also negative for references 
to a psychiatric disorder.  The earliest post service medical 
records pertaining to a psychiatric disorder are from almost 
two years after separation from service.  For example, a VA 
medical treatment record dated in April 1997 shows that the 
veteran was seen for treatment of depression.  The records do 
not contain any medical opinion relating a current 
psychiatric disorder to service.  

Although the April 1997 record shows that the veteran stated 
that his depression had been getting worse since his 
discharge from service, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran has stated that he believes that his current 
psychiatric problems are related to an auto accident during 
service and to his service-connected orthopedic disabilities.  
A written statement from the veteran's mother received in 
late 1998 is to the effect that the veteran first developed 
psychiatric problems in service after completing basic 
training.  However, these opinions that his mood disorder is 
related to service are not enough to support the claim.  Lay 
persons, such as the veteran or his mother, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
veteran does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions).  A 
veteran is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

In summary, the post-service medical evidence which is of 
record does not contain any medical opinion which supports 
the contention that the veteran's mood disorder was related 
to service or to a service-connected disability.  
Accordingly, the Board concludes that the claim for service 
connection for a mood disorder is not well-grounded.  Because 
the claim is not well-grounded, there is no further duty on 
the part of the VA to develop evidence with respect to the 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Entitlement To A Total Disability Rating Based On 
Individual
  Unemployability Due To Service-Connected Disabilities.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for increased 
compensation based on unemployability is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The evidence includes the veteran's service medical 
records and post service medical treatment records.  He has 
declined the opportunity to have a personal hearing.  The 
veteran has also been afforded disability evaluation 
examinations.  The Board finds that the examinations were 
adequate to allow proper evaluation of the service-connected 
disabilities.  The Board is not aware of any additional 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  He 
asserts that his service-connected disabilities prevent him 
from working.  As noted above, service-connected disabilities 
are rated based primarily upon the average impairment in 
earning capacity.  Total disability is considered to exist 
when there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1) (1999).  Total 
ratings are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1999).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1999) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(1999) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1999).

The veteran's service-connected disabilities are 
patellofemoral syndrome of the right knee, rated as 10 
percent disabling; left calcaneonavicular osseous bridging 
with avulsion fragments and osteochondritis dissecans of the 
posterior lateral talar bone, rated as 10 percent disabling; 
a left shoulder strain, rated as 10 percent disabling; 
headaches, rated as 10 percent disabling; and a residual scar 
from excision of a cyst on the scalp, rated as noncompensably 
disabling.  The combined disability rating is 40 percent.  
Thus, his combined service-connected rating does not meet the 
percentage criteria of 38 C.F.R. § 4.16(a) (1999).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(1999).  The Board notes, however, that there is no evidence 
that the service-connected disabilities render the veteran 
unable to work.  The veteran's claim for increased 
compensation based on unemployability which he submitted in 
September 1997 shows that his previous employment was as a 
shoe shop worker and as a worker in a lumber mill.  He also 
had experience as a truck driver in service.  He also 
indicated that he had completed a high school education.  He 
reported that he became too disabled to work in December 
1996.  He said that he had been fired from work due to 
absences which resulted from his disabilities.

The Board notes that the veteran has significant nonservice-
connected disabilities such as his psychiatric disorder.  
Records from the Social Security Administration dated in 1997 
through 1999 show impairment primarily due to psychiatric 
problems.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  See 38 C.F.R. 
§ 4.14 (1999).  Therefore, the evidence pertaining to 
impairment due to a psychiatric disorder does not provide 
support for the claim for a total rating based on 
unemployability due to service-connected disabilities.

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities, in and of 
themselves, are not of such nature and severity as to prevent 
him from securing or following all types of substantially 
gainful employment.  The veteran's service-connected 
headaches, left shoulder injury, right knee disorder, and 
left ankle disorder were described in the report of a joints 
examination conducted by the VA in February 1997 and in the 
report of a cranial nerves examination conducted by the VA in 
April 1998.  The report of an examination conducted in April 
1998 shows that the veteran complained of having headaches on 
a daily basis along with a feeling of dizziness and nausea.  
Regarding his left shoulder, he stated that he had no 
particular problems.  Instead, he insisted that the problems 
were with his nonservice-connected right shoulder.  Regarding 
his right knee, he described having constant pain which was 
increased by walking, going up stairs, standing, squatting 
kneeling, and cold weather.  He also said that the knee 
popped and buckled at times.  Regarding the left ankle, he 
said that he had constant pain and at times had swelling.  On 
examination, neurological examination was negative.  Motor 
power was normal.  The range of motion of the shoulders was 
normal.  The right knee was without evidence or effusion, and 
had a normal range of motion.  Drawer sign and Lachman's sign 
were negative.  The left ankle had no swelling and the range 
of motion was normal.  The impression was (1) headaches, most 
likely tension headaches; (2) status post left shoulder 
strain, but the veteran complains of pain on the right 
shoulder; (3) status post left ankle surgery, 
calcaneonavicular region, with avulsion fragment and 
osteochondritis dissecans, posterolateral of the os calcis or 
talar bone.  The February 1997 VA examination report contains 
similar information.  Neither of the VA examination reports 
contains an opinion that the service-connected disabilities 
render the veteran unable to work, and the Board notes, 
further, that the findings on repeat VA examination do not 
support a conclusion that the veteran's service-connected 
disabilities render him unemployable.

The Board also notes that, although the veteran stated that 
he lost employment due to absences necessitated by his 
service-connected disabilities, the employment records dated 
in 1996 from when he worked at a shoe factory and records 
from the State Bureau of Employment Security dated in 1997 
show that he lost the job due to absences which resulted from 
a variety of reasons, including one due to a court subpoena, 
two due to doctor appointments, two due to running out of 
gas, and another due to being unable to find his glasses and 
his car keys.  Thus, the loss of the job cannot be attributed 
to the impairment due to service-connected disabilities.  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.


ORDER

1.  Service connection for a mood disorder is denied.

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

